Citation Nr: 1519991	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  06-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cold injuries, claimed as numbness in the toes and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to October 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case was initially before the Board in March 2014, when a claim for left ear hearing loss was granted, and a claim regarding whether there is clear and unmistakable error (CUE) in an April 2005 rating decision that denied service connection for bilateral hearing loss was dismissed.  The Veteran's claim for entitlement to service connection for cold injuries, claimed as numbness in the toes and feet, was remanded at that time. 

The RO issued a supplemental statement of the case in August 2014 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Acute neurological manifestations of the Veteran's feet during service were not then shown to be due to cold exposure and no chronic residuals of frostbite of the lower extremities are currently shown.

2.  Peripheral neuropathy of the bilateral lower extremities was not shown during active duty; the competent and credible evidence fails to establish an etiological relationship between the Veteran's peripheral neuropathy of the bilateral lower extremities and his active service.  Peripheral neuropathy of the Veteran's bilateral lower extremities is shown to be related to his non service-connected diabetes mellitus. 



CONCLUSION OF LAW

The criteria for service connection for service connection for cold injuries, claimed as numbness in the toes and feet, are not met.  38 U.S.C.A. §§  1110, 1131, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has numbness of the toes and feet related to cold injuries sustained in service.  

As an initial matter, service treatment records demonstrate that in January 1987, the Veteran reported having soreness and numbness in both feet, especially in the morning, for the previous year.  The assessment was chronic foot pain.  An X-ray showed bilateral calcaneal spurs.  A February 1987 treatment record noted complaints of foot pain and numb feet for 4 days.  The Veteran reported that his feet had been cold in the field but he did not think they had been injured.  He was diagnosed with bilateral numb toes unknown etiology "? Raynaud's phenom."  

In another February 1987 treatment record the Veteran complained of numbness and tingling in both his feet.  He was diagnosed with paresthesia.  It was specifically noted that there was "no cold injury."  In a March 1987 treatment record the Veteran reported that his feet were not any better and now he had swelling "[a] knot" on his right heel.  The treating physician noted that the Veteran had numbness in his toes.  He was diagnosed with numbness of the toes.  A May 1991 Medical Board examination, completed at service separation, noted a normal clinical examination of his bilateral lower extremities.  A neurologic examination at that time was also normal. 

Next, post-service evidence does not reflect complaints of numbness and tingling in his toes for many years after service discharge.  Specifically, the Veteran reported complaints in May 2003.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be inaccurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his bilateral lower extremity neuropathy until 2003.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 10 years after service.  This long period without problems weighs against the claim.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or a filing claim for his neuropathy issues for over 10 years following separation from service. 

Moreover, importantly, although he filed service connection claims for hypertension, hearing loss, degenerative joint disease, an ulcer, loss of feeling in his arms, right inguinal hernia, pilonidal cyst disease, hydradenitis and perianal abscess, Achilles' tendon surgery, a bone spur of the left heel, growth in the groin, an ankle injury, sinusitis, bronchitis, defective vision and tinea pedis in December 1991 (clearly indicating that the Veteran did know how to file a claim, and in fact many claims); it was not until 2004 that he initially filed a claim for numbness of the toes and feet.    

The fact that the Veteran was aware of the VA benefits system, but did not file claims for disability benefits for his peripheral neuropathy at that time, weighs heavily against his credibility that he has had this problem since service.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 1991 but did not initially file a claim for this problem until 2004, and in fact filed claims for other problems. 

Had the Veteran been experiencing numbness and tingling in his toes, at that time, there seems to be no reason why the Veteran would not have also filed a compensation claim for his bilateral lower extremity neurological problems at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his bilateral lower extremities and neurological system were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of bilateral lower neuropathy since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of bilateral peripheral neuropathy is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problems the Veteran has today are connected to service, to include exposure to cold weather.  

At an October 2006 VA examination the Veteran reported feeling numb in his big toe.  He reported that this had started in 1990 or 1991.  He was diagnosed with a history of frostbite in the right big toe.  An August 2010 VA examination noted that the Veteran had decreased sensation in his right and left great toes that were diabetic in origin.  An August 2011 VA examination diagnosed the Veteran with diabetic neuropathy.  He was also diagnosed with unrelated foot issues including, arthritis of the feet and flat feet. 

A July 2014 VA examination and medical opinion were obtained.  The Veteran reported that he first started to experience a cold injury of the feet in 1985 during a field exercise in Germany.  He reported a history of constant, severe, throbbing pain of his feet. He denied any part surgeries, or current medication. 

After reviewing the Veteran's claims file and performing an examination the July 2014 VA examiner opined that a cold injury of the feet was not found due to a lack of objective data.  The VA examiner additionally opined that it is less likely than not that the Veteran's current cold injury of the right or left foot is related to his period of service.  He rationalized that the service treatment records did not speak to a cold injury or any follow-up treatments and that a medical board examination in May 1991 was silent of any cold injury of the feet.  The VA examiner noted that the Veteran does have severe diabetes mellitus, type II, with chronic complications of peripheral neuropathy of the lower extremities, chronic kidney disease and venous insufficiency.  This clear medical opinion provides evidence against this claim. 

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the July 2014 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has numbness of the feet and toes related to his active service, based on cold, as a lay person he is not competent to relate any current diagnosis of foot problems to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

In sum, the Veteran complained of numbness of his feet in service. However, the evidence does not demonstrate a diagnosis of current frostbite or a current cold injury at any time during the period on appeal or any problem associated with these in-service complaints many years ago.  While the Veteran has been diagnosed with pes planus, arthritis of his feet, and peripheral neuropathy, the August 2014 VA examiner has competently opined that any cold injury is less likely than not related to service and has essentially noted that the Veteran's foot problems are related to his diabetes mellitus.  There is no competent medical opinion of record to the contrary.  

The Board additionally notes that although the Veteran has been diagnosed with peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, the Veteran is not service connected with diabetes mellitus.  As such, any secondary service connection claim for peripheral neuropathy of the bilateral lower extremities must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a cold injury is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in November 2004 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  Although it appears that the Veteran was not provided information about ratings and effective dates required by Dingess, this error is harmless because for the reasons explained above the claim is being denied and any issue regarding a disability rating or an effective date is moot. Accordingly, the Board finds that any failure to satisfy the duty to notify is not prejudicial. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009). As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions have been associated with the claims file.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations in October 2006, August 2010, and August 2011.  Due to conflicting information, the Board remanded the claim in March 2014 to afford the Veteran a VA examination and medical opinion.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinion together adequately addresses all of the Veteran's contentions and are adequate.  Significantly, as noted above, there is no current diagnosis related to a cold injury.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional records and afford the Veteran a VA examination.  All those actions were accomplished, and there has been substantial compliance with the March 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for cold injuries, claimed as numbness in the toes and feet, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


